                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COURTNEY DAWSON,                                  Case No. 3:20-cv-06736-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING MOTION TO
                                                 v.                                        COMPEL ARBITRATION
                                   9

                                  10     UBER TECHNOLOGIES INC.,                           Re: Dkt. No. 34
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Courtney Dawson, who is deaf and non-verbal, was terminated as a driver for

                                  14   defendant Uber Technologies Inc. (“Uber”) in Georgia. He alleges that the termination appeal

                                  15   process was not accessible given his disabilities and violated the Americans with Disabilities Act

                                  16   (“ADA”). Uber moves to compel arbitration based on the arbitration agreement that Dawson

                                  17   concedes is valid. If the Federal Arbitration Act does not apply, as Dawson argues, then Georgia

                                  18   state law does. In either scenario, arbitration would be compelled. Uber’s motion is granted.

                                  19                                           BACKGROUND

                                  20          On May 13, 2019, Dawson created an account on Uber’s Drivers App to become a driver

                                  21   with Uber. Declaration of Brad Rosenthal (“Rosenthal Decl.”) [Dkt. No. 34-2] ¶ 15. To do so, he

                                  22   was required to agree to a Technology Services Agreement (“TSA”) that had been in place since

                                  23   December 2015 (the “2015 TSA”). See id.; id. Ex. D. On November 27, 2019, Dawson agreed to

                                  24   another TSA (the “2019 TSA”) [Rosenthal Decl. Ex. 3]. Id. ¶¶ 15, 17. There is no dispute that he

                                  25   had to agree to the TSAs to use the app and that he had the opportunity to review them before

                                  26   assenting. See Opposition to Motion to Compel (“Oppo.”) [Dkt. No. 35] 6 (“Plaintiff does not

                                  27   dispute he had clicked on ‘Yes, I Agree’ on Defendant’s mobile application upon being presented

                                  28
                                   1   with a Technology Services Agreement which included an arbitration provision.”). Both TSAs

                                   2   contained arbitration agreements.

                                   3          The 2019 TSA at sections 15.2 and 15.2.1 states in relevant part:

                                   4           15.2 Arbitration Provision.
                                   5           IMPORTANT: PLEASE REVIEW THIS ARBITRATION PROVISION
                                               CAREFULLY, AS IT WILL REQUIRE YOU TO RESOLVE DISPUTES
                                   6           WITH THE COMPANY ON AN INDIVIDUAL BASIS THROUGH FINAL
                                               AND BINDING ARBITRATION, EXCEPT AS PROVIDED BELOW. YOU
                                   7
                                               MAY CHOOSE TO OPT OUT OF THIS ARBITRATION PROVISION BY
                                   8           FOLLOWING THE BELOW INSTRUCTIONS. THERE ARE AND/OR
                                               MAY BE LAWSUITS ALLEGING CLASS, COLLECTIVE OR
                                   9           REPRESENTATIVE CLAIMS ON YOUR BEHALF AGAINST THE
                                               COMPANY. IF YOU DO NOT OPT OUT OF THIS ARBITRATION
                                  10           PROVISION AND THEREFORE AGREE TO ARBITRATION WITH THE
                                               COMPANY, YOU ARE AGREEING IN ADVANCE, EXCEPT AS
                                  11
                                               OTHERWISE PROVIDED BELOW, THAT YOU WILL NOT
                                  12           PARTICIPATE IN AND, THEREFORE, WILL NOT SEEK OR BE
Northern District of California




                                               ELIGIBLE TO RECOVER MONETARY OR OTHER RELIEF IN
 United States District Court




                                  13           CONNECTION WITH, ANY SUCH CLASS, COLLECTIVE OR
                                               REPRESENTATIVE LAWSUIT. THIS ARBITRATION PROVISION,
                                  14           HOWEVER, WILL ALLOW YOU TO BRING INDIVIDUAL CLAIMS IN
                                  15           ARBITRATION ON YOUR OWN BEHALF.
                                              15.2.1 How This Arbitration Provision Applies
                                  16

                                  17          This Arbitration Provision is a contract governed by the Federal Arbitration Act, 9
                                              U.S.C. § 1 et seq. and evidences a transaction involving commerce, and you agree
                                  18          that this is not a contract of employment involving any class of workers engaged in
                                              foreign or interstate commerce within the meaning of Section 1 of the Federal
                                  19          Arbitration Act (FAA). If notwithstanding the foregoing, the FAA does not apply to
                                  20          this Arbitration Provision, the law pertaining to arbitration agreements of the state
                                              where you reside when you entered into this Agreement shall apply. Except as it
                                  21          otherwise provides, this Arbitration Provision applies to any legal dispute, past,
                                              present or future, arising out of or related to your relationship with the Company or
                                  22          relationship with any of its agents, employees, executives, officers, investors,
                                              shareholders, affiliates, successors, assigns, subsidiaries or parent companies (each
                                  23          of which may enforce this Arbitration Provision as third party beneficiaries), and
                                  24          termination of that relationship, and survives after the relationship terminates.
                                              Except as it otherwise provides, this Arbitration Provision also applies, without
                                  25
                                              limitation, to disputes between you and the Company, or between you and any other
                                  26          entity or individual, arising out of or related to your application for and use of an
                                              account to use the Uber Services and Driver App as a driver, background checks,
                                  27          your privacy, your contractual relationship with the Company or the termination of
                                              that relationship (including post-relationship defamation or retaliation claims), the
                                  28          nature of your relationship with the Company (including, but not limited to, any
                                                                                         2
                                                claim that you are an employee of the Company), trade secrets, workplace safety and
                                   1            health, unfair competition, compensation, minimum wage, expense reimbursement,
                                   2            overtime, breaks and rest periods, retaliation, discrimination, or harassment and
                                                claims arising under the Telephone Consumer Protection Act, Fair Credit Reporting
                                   3            Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, 8 U.S.C. § 1324b
                                                (unfair immigration related practices), Americans With Disabilities Act, Age
                                   4            Discrimination in Employment Act, Fair Labor Standards Act, Worker Adjustment
                                                and Retraining Notification Act, Older Workers Benefits Protection Act of 1990,
                                   5
                                                Occupational Safety and Health Act, Consolidated Omnibus Budget Reconciliation
                                   6            Act of 1985, federal, state or local statutes or regulations addressing the same or
                                                similar subject matters, and all other federal, state, or local statutory, common law
                                   7            and legal claims (including without limitation, torts) arising out of or relating to your
                                                relationship with the Company or the termination of that relationship.
                                   8
                                       2019 TSA (emphasis in original) at 31–32.1
                                   9
                                                Dawson was provided an option to opt-out, detailed in section 15.2.8 of the TSA:
                                  10
                                                15.2.8 Your Right To Opt Out Of This
                                  11
                                                Arbitration Provision Agreeing to this Arbitration Provision is not a mandatory
                                  12            condition of your contractual relationship with the Company. If you do not want to
Northern District of California
 United States District Court




                                                be subject to this Arbitration Provision, you may opt out of this Arbitration Provision
                                  13            (subject to the pending litigation provision in Section 15.2.2, and the limitations set
                                  14            forth in this Section 15.2.8). To do so, within 30 days of the date that this Agreement
                                                is electronically accepted by you, you must send an electronic email from the email
                                  15            address associated with your driver-partner account to optout@uber.com, stating
                                                your intent to opt out of this Arbitration Provision, as well as your name, the phone
                                  16            number associated with your driver-partner account, and the city in which you reside.
                                  17   2019 TSA (emphasis in original) at 32. Dawson did not opt out. See Oppo. 6.

                                  18            Dawson, who is deaf and non-verbal, resides in Georgia. He was an Uber driver until

                                  19   around December 10, 2019. Complaint (“Compl.”) [Dkt. No. 1] ¶¶ 4, 11–12, 20, 24. He

                                  20   filed suit in September 2020, alleging that he was terminated due to negative rider ratings

                                  21   but was unable to take advantage of his opportunity to appeal his termination because Uber

                                  22   did not provide channels of communications accessible to people with his disabilities. Id.

                                  23   ¶¶ 23–24. He alleges disability discrimination in violation of the ADA. Id. ¶¶ 33–35.

                                  24            Uber moves to compel arbitration of Dawson’s claim and stay proceedings. Motion to

                                  25   Compel Arbitration (“Mot.”) [Dkt. No. 34] 2. I held a hearing on April 5, 2021.

                                  26
                                  27

                                  28   1
                                           Citations to exhibits are to the ECF-generated page number.
                                                                                           3
                                   1                                              DISCUSSION

                                   2          Uber argues that Dawson’s claim must be submitted to arbitration under the Federal

                                   3   Arbitration Act, 9 U.S.C. §§ 1 et seq. (“FAA”) and alternatively under the Georgia Arbitration

                                   4   Code, O.C.G.A. §§ 9-9-1 et seq. (“GAC”). Mot. 2. Dawson concedes that he agreed to the

                                   5   arbitration provision by agreeing to the 2015 and 2019 TSAs and did not opt out of them. See,

                                   6   e.g., Oppo. 6. He does not contend that the arbitration agreement is invalid or unenforceable. And

                                   7   he does not dispute that his ADA claim is covered by the arbitration agreement.

                                   8          Dawson’s sole argument is that the FAA itself exempts him with its provision that

                                   9   “nothing herein contained shall apply to contracts of employment of seamen, railroad employees,

                                  10   or any other class of workers engaged in foreign or interstate commerce.” 9 U.S.C. § 1. Uber

                                  11   drivers, Dawson urges, are transportation workers engaged in interstate commerce. District courts

                                  12   across the country have divided on whether “personal passenger-transportation providers”
Northern District of California
 United States District Court




                                  13   (“PPTP”)—drivers for services like Uber or Lyft—fall into Section 1’s exception. Compare Islam

                                  14   v. Lyft, Inc., 2021 WL 871417, at *14 (S.D.N.Y. Mar. 9, 2021), Gonzalez v. Lyft, Inc., 2021 WL

                                  15   303024, at *2 (D.N.J. Jan. 29, 2021), and Cunningham v. Lyft, Inc., 450 F. Supp. 3d 37, 48 (D.

                                  16   Mass. 2020) (holding that PPTP are exempted from the FAA), with Capriole v. Uber Techs., Inc.,

                                  17   460 F. Supp. 3d 919, 932 (N.D. Cal. 2020), Rogers v. Lyft, Inc., 452 F. Supp. 3d 904, 917 (N.D.

                                  18   Cal. 2020), and Grice v. Uber Techs., Inc., 2020 WL 497487, at *9 (C.D. Cal. Jan. 7, 2020)

                                  19   (holding that they are not). The Ninth Circuit has not resolved the issue. The only time it has

                                  20   spoken was in denying a writ of mandamus; it explained that a district court’s decision that PPTP

                                  21   did not fall into the exception may be in “tension” with recent rulings but “that tension is not

                                  22   enough to render the district court’s decision [a] ‘clear error as a matter of law.’” In re Grice, 974

                                  23   F.3d 950, 959 (9th Cir. 2020).

                                  24          Despite the parties’ vigorous dispute over the FAA, Dawson’s brief does not have one

                                  25   word to say about whether, in the alternative, Georgia state law requires that the arbitration

                                  26
                                  27

                                  28
                                                                                         4
                                   1   agreement be enforced. Consequently, even if I denied Uber’s motion under the FAA, I would

                                   2   grant it under Georgia law for the reasons that follow.2

                                   3          According to the 2019 TSA, the “contract is governed by the Federal Arbitration Act” but

                                   4   if “the FAA does not apply to this Arbitration Provision, the law pertaining to arbitration of the

                                   5   state where you [the driver] reside when you entered into this Agreement shall apply.” 2019 TSA

                                   6   at 31. Dawson resided in Georgia at the time he signed both TSAs and worked as an Uber driver.

                                   7   Compl. ¶¶ 4, 12. Accordingly, the Agreement contemplates that Georgia law would govern if the

                                   8   FAA did not apply. Dawson does not argue that another state’s law should apply despite the

                                   9   TSAs’ language, that enforcement is precluded by another statute or by public policy, or that

                                  10   Georgia law is preempted.

                                  11          Accordingly, I turn to whether Georgia law requires enforcement of the arbitration

                                  12   agreement. Cf. Cilluffo v. Cent. Refrigerated Servs., Inc., 2012 WL 8523507, at *6 (C.D. Cal.
Northern District of California
 United States District Court




                                  13   Sept. 24, 2012), order clarified, 2012 WL 8523474 (C.D. Cal. Nov. 8, 2012) (compelling

                                  14   arbitration under Utah law when the FAA did not apply). It does. The GAC provides, “A written

                                  15   agreement to submit any existing controversy to arbitration or a provision in a written contract to

                                  16   submit any controversy thereafter arising to arbitration is enforceable without regard to the

                                  17   justiciable character of the controversy and confers jurisdiction on the courts of the state to enforce

                                  18   it and to enter judgment on an award.” GA. CODE ANN. § 9-9-3. The Georgia Assembly

                                  19   “established a clear public policy in favor of arbitration” in passing the GAC. Order Homes, LLC

                                  20   v. Iverson, 300 Ga. App. 332, 335 (2009) (internal quotation marks omitted). “If the court

                                  21   determines there is no substantial issue concerning the validity of the agreement to submit to

                                  22   arbitration or compliance therewith and the claim sought to be arbitrated is not barred by

                                  23   limitation of time, the court shall order the parties to arbitrate.” GA. CODE ANN. § 9-9-6(a). Cf.

                                  24   Gates v. TF Final Mile, LLC, 2020 WL 2026987, at *6 (N.D. Ga. Apr. 27, 2020) (denying motion

                                  25

                                  26
                                  27
                                       2
                                        At the hearing, I asked Dawson’s counsel if he had any argument against this conclusion. He
                                       asserted that only the FAA could apply because this case in federal court. When asked directly, he
                                  28   could not point to any authority for that position. As laid out in this Order, federal courts have
                                       compelled arbitration under state law.
                                                                                          5
                                   1   to compel arbitration under the GAC because the agreement made no reference to state law

                                   2   applying).

                                   3           Federal courts have compelled arbitration under state law without first determining

                                   4   whether the FAA exemption would apply. See, e.g., Diaz v. Michigan Logistics Inc., 167 F. Supp.

                                   5   3d 375, 380–81 (E.D.N.Y. 2016); Burgos v. Ne. Logistics, Inc., 2017 WL 10187756, at *4

                                   6   (E.D.N.Y. Mar. 30, 2017); U.S. ex rel. Mikes v. Straus, 897 F. Supp. 805, 807 (S.D.N.Y. 1995).

                                   7   Indeed, the case Dawson most heavily relies on compelled arbitration under state law when the

                                   8   FAA did not apply. See Islam, 2021 WL 871417, at *14.

                                   9           The dispute between Dawson and Uber belongs in arbitration. Dawson expressly concedes

                                  10   the agreement’s validity, enforceability, and applicability. He agrees that he assented to it under

                                  11   standard contract principles and did not opt out. He does not offer any reason that Georgia

                                  12   arbitration law should not apply in the alternative to the FAA, as the agreement’s text calls for.
Northern District of California
 United States District Court




                                  13   And he does not offer any reason that Georgia law would not encompass this dispute.

                                  14                                             CONCLUSION

                                  15           Uber’s motion to compel arbitration is GRANTED. This matter will be STAYED pending

                                  16   the outcome of the arbitration. The parties shall submit a joint status report every six months from

                                  17   the date of this Order until this matter is resolved. They shall notify the court within fourteen days

                                  18   of the resolution of the arbitration.

                                  19           IT IS SO ORDERED.

                                  20   Dated: May 7, 2021

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
